DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-9 are allowed.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole neither discloses nor renders obvious the claimed limitations as amended on .  The prior art fails to show or reasonably teach in combination the claimed limitations drawn to:
"An evaporated fuel processing device, comprising: a canister configured to adsorb evaporated fuel generated in a fuel tank; a purge passage connecting the canister and an intake pipe of an engine, and through which purge gas to be delivered from the canister to the intake pipe flows; a purge control valve provided on the purge passage and configured to switch between a supply state in which the purge gas is supplied from the canister to the intake pipe and a cutoff state in which supply of the purge gas from the canister to the intake pipe is cut off; and a controller configured to control a timing to switch the purge control valve and a timing to switch a fuel injection valve configured to supply fuel to the engine, wherein while the engine is in operation with fuel supplied to the engine from the fuel tank, the controller estimates whether a temperature of a catalyst would exceed a criteria temperature on assumption that purge in Claim . 
"A controller configured to control an evaporated fuel processing means and a fuel supply means, wherein the evaporated fuel processing means supplies evaporated fuel generated in a fuel tank to an intake pipe of an engine, the fuel supply means supplies fuel in the fuel tank to the engine, and the controller is configured to: while the engine is in operation with fuel supplied to the engine from the fuel tank, estimate whether a temperature of a catalyst would exceed a criteria temperature on assumption that purge gas is supplied to the engine in a state where a fuel supply from the fuel tank to the engine is stopped, and in a case where the temperature of the catalyst is estimated to exceed the criteria temperature, reduce an amount of the purge gas before the fuel supply to the engine is stopped such that the temperature of the catalyst becomes equal to or lower than the criteria temperature when the fuel supply to the engine is stopped." in Claim . 
"An evaporated fuel processing device, comprising: a canister configured to adsorb evaporated fuel generated in a fuel tank; a purge passage connecting the canister and an intake pipe of an engine, and through which purge gas to be delivered from the canister to the intake pipe flows; a purge control valve provided on the purge passage and configured to switch between a supply state in which the purge gas is in Claim . 
"A controller configured to control an evaporated fuel processing means and a fuel supply means, wherein the evaporated fuel processing means supplies evaporated fuel generated in a fuel tank to an intake pipe of an engine, the fuel supply means supplies fuel in the fuel tank to the engine, and the controller is configured to: while the engine is in operation with fuel supplied to the engine from the fuel tank, estimate whether a temperature of a catalyst would exceed a criteria temperature on assumption that purge gas is supplied to the engine in a state where a fuel supply from the fuel tank to the engine is stopped, and in a case where the temperature of the catalyst is estimated to exceed the criteria temperature, increase an amount of the fuel supply to the engine before the fuel supply to the engine is stopped to decrease the temperature in Claim . 
Claims 1 and 5-7 enable opportunities to prevent catalyst overheating (exceeding a criteria temperature) by preventing uncombusted purge gas from reaching or being supplied to the catalyst.  By adjusting the amount of purge gas while fuel is supplied from the fuel tank to the engine while the engine is in operation prior to stopping fuel supply to the engine, catalyst temperature can be controlled in a beneficial manner so that it does not overheat, thereby curbing fuel consumption and increasing fuel efficiency.  
Claims 2-4 and 8-9 are allowed based on their dependence from an allowed independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Appeal Brief, filed 08/20/2021, with respect to 35 USC §102 of Claims 1 and 5 and with respect to 35 USC §103 of Claims 6-7 have been fully considered and are persuasive.    The rejections of independent Claims 1, and 5-7 have been withdrawn. 
Conclusion
It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. REINBOLD whose telephone number is (313)446-6607.  The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, LOGAN KRAFT can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/SCOTT A REINBOLD/Examiner, Art Unit 3747